Citation Nr: 0612491	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depression 
with anxiety.

2.  Entitlement to service connection for schizoaffective 
disorder.

3.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD),  
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic sinusitis.  

5.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

6.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1998. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO).

Procedural history

In a June 1998 rating decision, service connection was 
granted for lumbar strain, GERD, sinusitis, and hearing loss.  
A 10 percent disability rating was assigned for GERD, and 
noncompensable (zero percent) disability ratings were 
assigned for lumbar strain, sinusitis, and hearing loss.  In 
a May 2000 rating decision, 
a 10 percent disability rating was assigned for lumbar 
strain.

In a March 1999 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for major 
depression with anxiety.  The veteran did not perfect an 
appeal as to that decision.

In an April 2003 rating decision, service connection was 
denied for schizoaffective disorder.  The veteran filed a 
timely notice of disagreement (NOD).  In July 2004 the RO 
issued a statement of the case (SOC), and the veteran 
perfected an appeal in August 2004 by way of filing a 
substantive appeal.  Additional evidence pertaining the issue 
of service connection for schizoaffective disorder has been 
received since the July 2004 SOC.  In a statement dated in 
January 2005, the veteran waived RO consideration of such 
additional evidence.  See 38 C.F.R. § 20.1304 (2005).
  
In a September 2004 rating decision, increased ratings were 
denied for lumbar strain, GERD, chronic sinusitis, and 
hearing loss.  In addition, the RO determined that new and 
material evidence had not been received which is sufficient 
to reopen a previously denied claim of entitlement to service 
connection for major depression with anxiety.  The veteran 
filed a timely NOD.  In January 2006 the RO issued a SOC, and 
the veteran perfected an appeal in March 2006 by way of 
filing a substantive appeal.

In November 2005 the veteran revoked the representation of 
Barbara S. Girard, Esq. and appointed Virginia A. Girard-
Brady, Esq. as his representative.

The issue of an increased rating for lumbar strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
major depression with anxiety.  

2.  The evidence received since the March 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for major 
depression with anxiety, and raises a reasonable possibility 
of substantiating the claim.

3.  Competent medical evidence does not support a finding 
that a depressive disorder and/or an anxiety disorder 
currently exists.

4.  The competent medical evidence of record serves to link 
the veteran's current psychiatric disorder, diagnosed as 
schizoaffective disorder, to his military service.

5.  The service-connected GERD is manifested by persistently 
recurrent epigastric distress with occasional dysphagia with 
regard to solids, frequent pyrosis, and frequent 
regurgitation.  The service-connected GERD is not accompanied 
by substernal, arm, or shoulder pain and is not productive of 
considerable impairment of health.

6.  The medical evidence of record does not indicate that 
chronic sinusitis currently exists.

7.  A July 2005 VA audiological examination shows that the 
veteran has an average pure tone threshold of 25 decibels in 
the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 29 decibels in 
the left ear, with speech recognition ability of 96 percent.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying the claim for 
service connection for major depression with anxiety is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The evidence received since the March 1999 rating 
decision is new and material evidence, and the claim for 
service connection for major depression with anxiety is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Major depression with anxiety was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A psychiatric disorder, diagnosed as schizoaffective 
disorder, was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code 7346 (2005).  

6.  The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for chronic sinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6512 
(2005).  

7.  The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for two psychiatric 
disabilities: major depression with anxiety, and 
schizoaffective disorder.  With respect to major depression, 
implicit in his presentation is that new and material 
evidence which is sufficient to reopen his previously denied 
claim has been received by VA since the last final denial of 
his claim in 1999.  

The veteran is also seeking increased ratings for his 
service-connected GERD, chronic sinusitis and bilateral 
hearing loss.  As is described elsewhere in this decision, 
that issue is being remanded for additional evidentiary 
development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

The Board observes that the veteran was notified by the 
August 2003 and September 2004 rating decisions, and the July 
2004 and January 2006 SOC's of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.

More significantly, letters were sent to the veteran in July 
2003, May 2004, July 2004, and February 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The July 2003 VCAA letter from the RO advised him of 
what the evidence must show to establish service connection 
for schizoaffective disorder.  The May 2004 VCAA letter from 
the RO notified the veteran that "[t]o establish entitlement 
to an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  See the May 2004 
VCAA letter, page 5.  

The May 2004 and February 2005 VCAA letters also informed the 
veteran of what the evidence must show to establish service 
connection for major depression with anxiety.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
addition, the February 2005 letter indicated that "to 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time" and that "in order to 
be considered material evidence, the additional existing 
evidence must pertain to the reason your claim was previously 
denied."  The letter added that "[y]our claim was 
previously denied because the condition was not found to be 
related to military service" and that "[t]hererfore, the 
evidence you submit must related to that fact."  The letter 
informed the veteran that "[n]ew and material evidence must 
raise a reasonable possibility of substantiating your claim" 
and that "[t]he evidence cannot simply be repetitive or 
cumulative of the evidence we had when we previously decided 
your claim."  See the February 2005 letter, page 2.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, in general 
the VCAA letters advised the veteran to identify any 
additional medical evidence and in particular the February 
2005 VCAA letter advised the veteran to submit evidence 
showing that his major depression with anxiety was related to 
military service.  Additionally, in the VCAA letters, the 
veteran was informed that VA would request a VA physical 
examination if the RO decides that it is necessary to make a 
decision on his appeal.  [Gastrointestinal and sinus 
examinations were completed in June 2005, and an audiological 
examination was completed in July 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, in the July 2003, May 2004, and February 2005 
VCAA letters, the veteran was told that VA was responsible 
for getting relevant records from any Federal agency, which 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
veteran was also informed that VA would make reasonable 
efforts to get relevant records not held by a Federal agency, 
which may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.
 
In the July 2003 VCAA letter, the RO informed the veteran 
that he may submit any evidence himself that is not of 
record.  He was also advised that "[i]t's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  July 2003 VCAA letter, page 3.  This request 
was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
In the May and July 2004 and February 2005 VCAA letters, the 
RO specifically informed the veteran to submit any evidence 
in his possession that pertained to his claims.  The VCAA 
letters thus complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim because the letter informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, the veteran's is represented by an attorney, who is 
presumably familiar with the requirements of the VCAA.  In a 
March 2006 statement, the veteran's attorney requested an 
immediate transfer of the veteran's VA claims file to the 
Board.

The Board further notes that the July 2003 VCAA letter 
requested a response within 30 days from the date of that 
letter, that the May and July 2004 and the February 2005 VCAA 
letters requested responses within 60 days from the dates of 
those letters, and that the letters expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
July 2003, May and July 2004, and February 2005 VCAA letters.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claim 
for service connection for a schizoaffective disorder was 
adjudicated by the RO in August 2003, after the July 2003 
VCAA letter.  Similarly, the claims of increased ratings for 
GERD, chronic sinusitis, and bilateral hearing loss were 
adjudicated by the RO in September 2004, after the May 2004 
VCAA letter.   Therefore, the timing of the VCAA notice is 
not at issue with regard to these claims.  As for the new and 
material claim, the claim was adjudicated by the RO in 
September 2004, after the May and July 2004 VCAA letters.  
Although the RO provided another VCAA letter in February 
2005, which first provided the current definitions of new and 
material evidence, after the initial adjudication in 
September 2004, the veteran's claim was readjudicated by the 
RO and after that the veteran was allowed the opportunity to 
present evidence and argument in response.  See the SOC 
issued in January 2006.  Furthermore, in light of the Board's 
decision below reopening the claim of service connection for 
major depression with anxiety, the Board accordingly finds 
that there is no prejudice to the veteran.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As to the service connection claim regarding schizoaffective 
disorder, element (2), current disability, is not at issue.  
Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the reopening 
of the claim of entitlement to service connection for major 
depression with anxiety and the RO's denial of service 
connection for schizoaffective disorder.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  

The veteran's claim to reopen service connection for major 
depression with anxiety and the claim of entitlement to 
service connection for schizoaffective disorder were denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

As the Board concludes below that new and material evidence 
has been submitted to reopen the claim of service connection 
for major depression with anxiety and that the preponderance 
of the evidence is against the claim for service connection 
for major depression with anxiety, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Although the Board is denying 
the claim of service connection for major depression with 
anxiety on the basis of no current disability, as explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to element (2).  

The Board is granting the claim of entitlement to service 
connection for schizoaffective disorder.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date therefor.  The Board is confident that any 
deficiencies with respect to VCAA notice as to the rating to 
be assigned and its effective date will be rectified by the 
agency of original jurisdiction.
  
With respect to the increased rating claims, elements (2), 
(3), and (4) are not at issue as service connection has 
already been granted for GERD, chronic sinusitis, and 
bilateral hearing loss and the initial ratings for these 
disabilities were assigned in a prior final rating decision.  
Moreover, as explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to his current level of disability.  As for element 
(5), effective date, the RO denied increased ratings for 
these disabilities, so there was no effective date to assign.  
Because the Board concludes below that the preponderance of 
the evidence is against the claims for increased ratings for 
GERD, chronic sinusitis, and bilateral hearing loss, any 
question as to the appropriate effective dates to be assigned 
for these disabilities is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA examinations, which will be described below.

VA medical records reflect that the veteran is receiving 
Social Security disability benefits.  Neither the veteran nor 
the veteran's counsel has indicated that those records 
provide evidence regarding major depression with anxiety, 
GERD, chronic sinusitis, or bilateral hearing loss.  
Therefore, a remand to obtain records from the Social 
Security Administration is not necessary, as they are not 
pertinent to his claims.  See Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.]; see also 
Soyini, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
retained the services of an attorney.  See 38 C.F.R. § 3.103 
(2005).  The veteran has not expressed a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for major depression 
with anxiety.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005)..

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in May 2004, his 
claim will be adjudicated by applying the revised section 
3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in March 1999 included the veteran's service medical records, 
VA treatment records dated from November to December 1998, 
and a March 1999 statement of a VA psychologist.

The veteran's service medical records reflect that in 
connection with August 1994, August 1997, and February 1998 
physical examinations, the veteran reported a history of 
depression or excessive worry.  Psychiatric evaluation was 
normal.  The service medical records do not otherwise reveal 
a diagnosis of a depressive disorder or anxiety disorder.

VA treatment records from late 1998 and a March 1999 
statement of a VA psychologist reveal a diagnosis of major 
depression.

The March 1999 decision

The March 1999 RO decision in essence denied the veteran's 
claim due to a lack of competent medical nexus evidence.  The 
veteran filed a timely notice of disagreement with the denial 
in the March 1999 RO decision, and the RO issued a SOC in 
February 2000.  The veteran, however, did not file a 
substantive appeal; therefore, the March 1999 RO decision 
became final.  See 38 C.F.R. §§ 20.200, 20.1103 (2005).

The veteran filed to reopen his claim in May 2004.  The 
September 2004 RO denial has been appealed.  Additional 
evidence which has been received since March 1999 will be 
discussed below.

Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
major depression with anxiety was denied in March 1999 due to 
a lack of competent medical nexus evidence between the 
veteran's service and his current major depression.  

The "old" evidence demonstrated a current diagnosis of 
major depression, as well as in-service complaints of 
depression.  The claim was denied by the RO in 1999 because 
there was no competent medical nexus evidence.  With respect 
to reopening the claim, the crucial matter at issue is 
whether the additionally received evidence shows that the 
claimed depression is related to the veteran's active 
service.  

VA medical records reflect that the diagnosis of the 
veteran's current psychiatric disorder has changed from major 
depression to bipolar disorder and then to schizoaffective 
disorder, depressed.  A September 2001 VA outpatient 
treatment record shows that the veteran described psychotic 
symptoms that had persisted since age 27 (at which time the 
veteran was in active service or within one year of 
separation from active service).   A March 2002 VA evaluation 
reveals that a VA psychiatrist determined that the veteran 
had somatic symptoms starting in 1991 that appeared to have 
been prodromal symptoms of schizophrenia and that he had been 
overtly psychotic since 1996.  A January 2003 VA treatment 
shows that a VA social worker reported that the mental health 
clinic treatment team believed that the veteran had a 
psychosis prior to discharge from active service.

This additional medical evidence suggests that the veteran's 
current psychiatric disability, previously diagnosed as major 
depression, is related to his active service.  

The Board is of course aware that although there is new and 
material evidence as to nexus [element (3)], the additionally 
received evidence indicates that element (1), the claimed 
disability, is now lacking.  However, this is not a reason 
for declining to reopen the claim.  See Molloy v. Brown, 9 
Vet. App. 513 (1998) [where the last final disallowance of a 
claim is predicated on the lack of one of the three basic 
requirements for entitlement to service connection, 
subsequent attempts to reopen the claim cannot be denied due 
to a lack of a different element or requirement].

Accordingly, new and material evidence has been received as 
to medical nexus, which was previously lacking.  The 
veteran's claim is therefore reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
major depression with anxiety.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, as noted above, the May 2004 and 
February 2005 VCAA letters advised the veteran of what the 
evidence must show to establish service connection for major 
depression with anxiety and to identify medical evidence.  
Those letters informed the veteran that VA would make 
reasonable efforts to obtain evidence and that he could send 
VA the necessary evidence.  The veteran's former counsel set 
forth contentions as to why she believed that service 
connection should be granted for major depression with 
anxiety.  The veteran's former counsel has also submitted 
evidence in support of his claim, and the veteran's current 
counsel has not indicated that additional pertinent evidence 
exists.  In essence, the veteran has presented all available 
evidence and argument as to the merits of the claim.  The 
Board is therefore of the opinion that the veteran will not 
be prejudiced by its consideration of this issue on its 
merits. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO obtained the veteran's service medical 
records.  The RO also requested that the veteran provide it 
with sufficient information to obtain medical records from 
the veteran's identified providers.  The records from the 
veteran's identified provider, VA, have been obtained and 
associated with the veteran's VA claims folder.

In sum, the facts relevant to the veteran's claim have been 
properly developed.  Accordingly, the Board will address the 
merits of the claim.

(iii.) Standard of review

Upon reopening the claim, once all the evidence has been 
brought together, the Board has the responsibility to 
evaluate the entire record on appeal.  
See 38 U.S.C.A. § 7104(a).  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Justus presumption of credibility does not apply at this 
stage of the Board's deliberations.

The standard of review to be applied in a merits decision has 
been set out above and will not be repeated.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2005).  

The Board also wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  The United States Court of Appeals for the Federal 
Circuit has held that material evidence is evidence that 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is conflicting evidence regarding whether the veteran 
in fact has a depressive or anxiety disorder.

The evidence reflecting or suggesting a positive diagnosis of 
a depressive or anxiety disorder is the following: VA 
treatment records from 1999 to 2000 showing diagnoses of 
major depression, depression, and generalized anxiety 
disorder; and VA physical therapy notes from early 2003 
showing a diagnosis of depression.

The evidence reflecting no diagnosis of current depressive or 
disorder consists of  the more recent VA treatment records.  
These records show no current diagnosis of a depressive or 
anxiety disorder, and instead show that the diagnosis of the 
veteran's current psychiatric disability has changed from 
major depressive disorder to bipolar disorder and now to 
schizoaffective disorder, depressed, with paranoid features.  
Crucially, a March 2002 VA evaluation done by a psychiatrist 
reflects in great detail the evolution of the diagnosis.  In 
shot, the evidence of record, taken as a whole, reflects that 
the veteran's psychiatric disability was initially 
misdiagnosed; and that the correct diagnosis os not major 
depression but rather schizoaffective disorder.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  In this case, the preponderance of the competent 
medical evidence does not show that a depressive disorder or 
anxiety disorder in fact currently exists.  The Board places 
the greater weight on the more recent medical evidence than 
as to the question as to whether a current disability exists.  
The more recent evidence is, by definition, more 
contemporaneous with regard to the matter at hand, whether 
the veteran presently has a depressive or anxiety disorder.  
The more recent evidence also takes into consideration the 
veteran's entire medical history.  

As to the physical therapy records showing a diagnosis of 
depression, there is no indication that either the VA medical 
professional providing physical therapy or the doctor who 
referred the veteran for physical therapy has any expertise 
in psychology or psychiatry.  In fact, it appears that these 
individuals have medical expertise in musculoskeletal 
disorders.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

The Board acknowledges that the medical evidence reflects 
that the veteran still has depressive symptoms.  However, 
symptoms of depression do not necessarily equate to a 
diagnosis of major depression.  The recent medical evidence 
makes it clear that that such symptoms are part of a 
diagnosis of a psychotic disorder, namely schizoaffective 
disorder, rather than a depressive disorder.  Therefore, 
Hickson element (1) has not been met, and the veteran's claim 
fails on that basis alone.

In summary, in the absence of all three Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
major depression with anxiety.  

2.  Entitlement to service connection for schizoaffective 
disorder.

As has been described in the Introduction, the veteran has 
more recently filed a claim of entitlement to service 
connection for schizoaffective disorder.  Much of the 
evidence described above with respect to the now-denied claim 
of entitlement to service connection for major depression is 
applicable to this claim.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Analysis

With respect to Hickson element (1), as noted above, the 
competent medical evidence of record makes it clear that the 
veteran currently has a schizoaffective disorder.

Moving to Hickson element (2), in-service disease, as 
discussed above there is no in-service diagnosis of a 
psychiatric disorder.  However, the veteran complained of 
depression on several occasions during service.  [As alluded 
to above, depression may be a symptom of a number of 
psychiatric disorders.]  Element (2) has therefore been met. 

In addition, there is some evidence that a psychosis may have 
been present during the one year presumptive period after 
service.  See 38 C.F.R. § 3.309(a) (2005). 
In March 1999, a little over a year after the veteran left 
military service in January 1998, he reported a recent 
episode of paranoia.  Also, a September 2001 VA outpatient 
treatment record shows that the veteran described psychotic 
symptoms that had persisted since age 27 (at which time the 
veteran was in active service or within one year of 
separation from active service).  

With respect to element (3), medical nexus, a March 2002 VA 
evaluation by a VA psychiatrist reflects that the veteran had 
somatic symptoms of general body pain, headache, nausea, and 
joint pain starting in 1991 that appeared to have been 
prodromal symptoms of schizophrenia and that he had been 
overtly psychotic since 1996.  The VA psychiatrist also 
indicated that the major depressive disorder that was 
diagnosed within one year of active service was actually a 
schizoaffective disorder.  

Furthermore, a January 2003 VA treatment shows that a VA 
social worker reported that the mental health clinic 
treatment team believed that the veteran had a psychosis 
prior to discharge from active service.

The more recent medical evidence, fairly read, is sufficient 
to establish an in-service incurrence of a psychosis (at the 
very least within the one year presumptive period after 
service).  Hickson element (3) has therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
schizoaffective disorder.  Accordingly, the Board concludes 
that the relevant and probative evidence of record 
establishes that his current psychiatric disability, 
diagnosed as schizoaffective disorder, was incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.


3.  Entitlement to an increased evaluation for service-
connected gastroesophageal reflux disease (GERD), rated as 10 
percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific schedular criteria

Under Diagnostic Code 7346, the following levels of 
disability are included.

60% Symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health;

30% Persistently recurrent epigastric distress, with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10% With two or more of the symptoms for the 30 percent 
evaluation, of less severity.

38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).




Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's gastrointestinal disability, diagnosed as GERD, 
is currently rated as 10 percent disabling by analogy to 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2005) [hiatal hernia].  
See 38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. ]

Neither the veteran nor his counsel has suggested any more 
appropriate diagnostic code, and upon a review of the 
evidence and rating schedule, the Board can identify no more 
appropriate code.  

Mittleider concerns 

The Board notes that VA medical records reflect an assessment 
of Barrett's esophagus.  In that regard, service connection 
was denied for ulcerative esophagitis in the August 1998 
rating decision.  In any event, the Board is also precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, 
unless otherwise noted, the Board will treat all reported 
gastrointestinal symptomatology as if it is attributable to 
the veteran's service-connected GERD.

Schedular rating

As has been discussed above, in order for a 30 percent 
disability rating to be awarded, the evidence must show 
persistently recurrent epigastric distress, with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
30 percent or higher rating.  Specifically, upon review of 
the medical evidence, the Board does not find evidence of 
such considerable impairment of health, attributable to the 
veteran's GERD, as would warrant a 30 percent rating.  
Neither the veteran nor his counsel has pointed to any such 
evidence.  The report of the June 2005 VA examination 
reflects that the veteran had no symptoms of hematemesis, 
melena, or vomiting.  There was no evidence of a material 
weight loss; indeed, the veteran weighed 255.8 pounds (and 
was 68 inches tall).  There was also no evidence of anemia.

The medical evidence of record indicates that the veteran 
does have two or more of the symptoms of the 30 percent 
level, i.e., persistently recurrent epigastric distress with 
occasional dysphagia regarding solids but no liquids, 
frequent pyrosis, and frequent regurgitation.  As stated in 
the law and regulations section above, these are sufficient 
to warrant a 10 percent evaluation.  However, there is no 
evidence of substernal, arm, or shoulder pain.  The Board 
observes that the veteran denied any associated symptoms 
include substernal or arm pain.  

The Board takes note of the June 2005 VA examiner's use of 
the term "severe" in reference to the veteran's history of 
GERD and the veteran's complaint of nausea at that 
examination.  However, it does not appear from the overall 
evidence that the findings on examination equates to a 
finding of considerable impairment of health.  
In this connection, the Board has no reason to doubt that the 
veteran experiences gastric distress.  However, such symptoms 
are specifically contemplated in the 
10 percent rating which is currently assigned.

Given the veteran's symptoms as compared to the rating 
criteria, the Board finds that these symptoms do not more 
closely approximate the 30 percent level.  For the reasons 
stated, the Board finds that the veteran's GERD does not 
warrant a rating higher than 10 percent.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected chronic sinusitis.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings has been set out above and will not be repeated.

Specific rating criteria

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis, no matter what the 
particular diagnosis, and is the most appropriate criteria by 
which to assess any form of sinusitis.  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2005).

Analysis

Assignment of diagnostic code
 
The veteran's service-connected chronic sinusitis is rated 
under Diagnostic Code 6512 (sinusitis, frontal, chronic).  
The Board can identify nothing in the evidence to suggest 
that other diagnostic codes would be more appropriate, and 
the veteran has not requested or suggested that other 
diagnostic codes should be used.

Schedular rating

The Board is initially presented with a record on appeal 
which demonstrates that
the veteran evidently no longer has sinusitis.  The most 
recent diagnosis of sinusitis was made in July 1999.  
Sinusitis was not diagnosed on April 2000 and June 2005 VA 
examinations.  VA X-rays of the sinuses taken in April 2000 
revealed no evidence of sinusitis.  A VA treatment record 
dated in November 2000 shows a diagnosis of history of 
sinusitis, stable.  Although a May 2000 Physical Evaluation 
Board noted a diagnosis of sinusitis, that diagnosis was not 
based on a current physical examination.  

The veteran has not presented any evidence documenting that 
chronic sinusitis currently exists.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

It this appears from the recent medical records that chronic 
sinusitis no longer exists.  Indeed, there appears no to be 
X-ray evidence of sinusitis that would warrant a 
noncompensable rating.  Thus, a increased rating is clearly 
not warranted.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  The appeal is therefore denied on that basis.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2005).  

Relevant law and regulations

Specific schedular criteria 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2005).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2005).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2005).

Analysis

Schedular rating

As explained above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.  

The July 2005 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
20
20
25
LEFT
25
30
30
30
29

Puretone threshold averages were 25 decibels in the right ear 
and 29 decibels in the left.  Speech discrimination scores at 
that time were 100 percent in the right ear and 96 percent in 
the left ear.  This examination report yielded numerical 
designations of I in both ears (0 to 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2005) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-bilateral 
hearing loss.  The claim is therefore denied.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
counsel has in connection with this appeal indicated, nor 
presented evidence to support the premise, that any of his 
service-connected disabilities on appeal results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for major depression with anxiety is 
denied.

Service connection for schizoaffective disorder is granted.

Entitlement to an increased disability rating for service-
connected GERD is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected chronic sinusitis is denied.  

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.  


REMAND

6.  Entitlement to an increased evaluation for service-
connected lumbar strain, rated as 10 percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reason for remand

Subsequent to a VA examination in June 2005, VA treatment 
records reflect that in October and November 2005 the 
veteran's back pain had recently worsened.  
Under the circumstances here presented, the Board believes 
that a current medical examination to determine the severity 
of the veteran's lumbar strain is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination].
Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected lumbar 
strain.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim for an increased rating for 
service-connected lumbar strain.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


